Gray, C. J.
The extent of the interest undertaken to be con veyed by the plaintiff to the defendants, and of the obligation or estoppel created by such conveyance, depends upon the terms of the written instrument of assignment executed by him to them.
By that instrument, he sells, assigns and transfers to them only the right, title and interest which he has in three patents, one issued to himself and Anderson, a second issued to himself, and a third issued to himself and reissued to Anderson. The further clause, in the nature of a habendum, “ to have and to hold the same ” “ for the full term for which the same were granted,” is equally limited by the words “ as fully and entirely as the same would have been or could have been held and enjoyed by me had this assignment and sale not been made.” The grant is not enlarged, so far as regards the question before us, by the further grant of rights in any extensions of the patents, or by the agreement for further assignment. And the only express covenant is that the plaintiff “ will do no act which will in any way impair the right I now have to said patents or either of them and hereby assigned to them.” The assignment is in the nature of a quitclaim deed of whatever right, title or interest the plaintiff has or may acquire in the patents specified, and creates no warranty that either of the patents was valid.
The validity of the first and second patents and of the original issue of the third patent is not denied. The transfer of the plaintiff’s rights in those was a legal, and there are no facts in the case upon which the court can say that it was not a sufficient, consideration for the notes sued on.
According to the terms of the report, therefore, upon which the case has been reserved for our determination, there must be Judgment for the plaintiff for the whole amount.